Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1209 Page 1 of 128
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1210 Page 2 of 128
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1211 Page 3 of 128
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1212 Page 4 of 128
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1213 Page 5 of 128
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1214 Page 6 of 128
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1215 Page 7 of 128
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1216 Page 8 of 128
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1217 Page 9 of 128
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1218 Page 10 of 128
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1219 Page 11 of 128
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1220 Page 12 of 128
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1221 Page 13 of 128
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1222 Page 14 of 128
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1223 Page 15 of 128
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1224 Page 16 of 128
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1225 Page 17 of 128
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1226 Page 18 of 128
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1227 Page 19 of 128
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1228 Page 20 of 128
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1229 Page 21 of 128
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1230 Page 22 of 128
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1231 Page 23 of 128
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1232 Page 24 of 128




                               Exhibit 1
             Declaration of Kevin Nordt




                                        24
     Case 2:18-cv-00390-RMP            ECF No. 37-6       filed 03/01/19      PageID.1233 Page 25 of 128


                                                                                              Resolution No. 8879

                                            RATE SCHEDULE No. 7
                                          LARGE GENERAL SERVICE

AVAILABLE: To accounts with loads not less than 200 kW or more than 5,000 kW Billing Demand for general
service lighting, heating and power requirements. Service will NOT be provided under this rate schedule to
process heating or boiler service loads greater than 3,000 kW unless such loads were served on this rate schedule
prior to January 1, 2001. Such loads will be served on Rate Schedule 85 or its successor.

EFFECTIVE: With meter readings on and after April 1, 2018, usage will be prorated to the new rates based on
number of days after March 31, 2018.
MONTHLY BILLING RATE: Bills received by the customers will be based on the following:

        Basic Charge:         $ 148.32 per month

        Energy Charge:        $ 0.02100 per kWh for the first 50,000 kWh
                              $ 0.01857 per kWh for all additional kWh

        Demand Charge:        $ 4.96 per kW of Billing Demand

        Minimum Charge:       $ 148.32 per month

BILLING DEMAND: The Billing Demand under this schedule shall be the larger of the following demand factors:
      (a) The contract demand, if any.
      (b) The highest 15-minute demand during the billing period as determined by demand meter. Metered
      demand will be adjusted up to 95 percent power factor on accounts having reactive meters.

TAX ADJUSTMENT: The amounts of any tax levied by any city or town, in accordance with RCW 54.28.070, of the
Laws of the State of Washington, will be added to the above charges.

SERVICE: Subject to terms and conditions of the District’s Customer Service Policies, as periodically amended.




                                                          25
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1234 Page 26 of 128




                               Exhibit 2

             Declaration of Kevin Nordt

[Excerpts from the October 24, 2017 Presentation Materials]




                                        26
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19           PageID.1235 Page 27 of 128




                                                                               Powering our way of life.
                                              October 24, 2017
                 Customer Service
                 Requests




                                        27
      Customer Service Requests
                                                                                            Case 2:18-cv-00390-RMP




     Grant PUD has received an unprecedented number of requests for new service
        • Range from 3 to 100 MW
        • Total completed applications approximately 500 MW, 85% of current average load.
        • Additional 100 MW of interest, 20 inquiries in October alone.
                                                                                            ECF No. 37-6




28
              Waiting Que   Application Que   Agreement Que   Construction Que   Total
               Up to 20            15               2                2             39
              60 - 100 MW     ~ 400 MW          ~ 100 MW          80 MW           640
                                                                                            filed 03/01/19




     Raises infrastructure, rate design, and policy issues
     Goal is to inform and prepare Commission for future discussion
                                                                                            PageID.1236 Page 28 of 128
     Customer Service Requests
                                                      Case 2:18-cv-00390-RMP




     Today’s discussion will focus on four areas:
                                                      ECF No. 37-6




       • Infrastructure – Brent Bischoff




29
       • FCC – new construction – Shane Lunderville
       • Rate Design – Jeremy Nolan
                                                      filed 03/01/19




       • Example of new industry – Baxter Gillette
                                                      PageID.1237 Page 29 of 128
     Customer Service Requests
                                                          Case 2:18-cv-00390-RMP




     How well is the District T&D system positioned for
                                                          ECF No. 37-6




30
     continued load growth?
                                                          filed 03/01/19
                                                          PageID.1238 Page 30 of 128
     Distribution System Capacity
     • Available distribution system capacity generally constrained by
                                                                              Case 2:18-cv-00390-RMP




       substation transformer size
     • Growth is consuming available distribution capacity across the
       system, driven by rate structures and available capacity at sites
                                                                              ECF No. 37-6




     • Absence of a District power delivery system planning guideline




31
     • Fully loaded substation transformer puts service reliability at risk
       (reduced ability to respond to outages) and limits continued
                                                                              filed 03/01/19




       growth
     • Significant infrastructure improvements will be required for the
       District to meet continued load growth and retain system
       reliability
                                                                              PageID.1239 Page 31 of 128
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19                           PageID.1240 Page 32 of 128




                                             Available Substation Capacity Map




                                        32
Case 2:18-cv-00390-RMP                ECF No. 37-6   filed 03/01/19   PageID.1241 Page 33 of 128




       Distribution Network Example




                                                     33
     Transmission System Capacity
                                                                  Case 2:18-cv-00390-RMP




     • The unprecedented rate and magnitude of load growth
       will consume our available transmission capacity
                                                                  ECF No. 37-6




34
     • We are quickly approaching the point that we will
       require major transmission infrastructure upgrades
                                                                  filed 03/01/19




       • Second source into Quincy (4-5 Mile Transmission)
       • Third source into Moses Lake (15-21 Mile Transmission)
                                                                  PageID.1242 Page 34 of 128
      230kV Transmission System Overview
                                                               BPA
                                                     BPA
                                                                                                        Case 2:18-cv-00390-RMP




      Columbia
         BPA                            Rocky Ford
                                                                          Larson
                                                                                    Larson Area
                          Quincy Area                                                  Loads
                                                                                                        ECF No. 37-6




                            Loads                                                    150aMW




35
                           180aMW
                                                                                                        filed 03/01/19




                                                                          Wheeler

                                                                                     Wheeler
     GCPUD &                                                                        Area Loads
       BPA                                                                           80aMW
                 Midway                                    BPA Potholes

                                                                              New Transmission Source
                                                                                                        PageID.1243 Page 35 of 128
     Concerns
     • PD Engineering has not been able support this level of growth and
                                                                                     Case 2:18-cv-00390-RMP




       accomplish the day-to-day work of operations, support of maintenance and
       life-cycle replacement, system long-range planning, compliance, process
       improvement, etc.
                                                                                     ECF No. 37-6




     • Reliability for contingency situations as system capacity is consumed




36
     • Power Delivery growth constraints – time to build infrastructure
          • Distribution – 6 to 18 months
                                                                                     filed 03/01/19




          • Substation – 1.5 to 3 years
          • Transmission – 3 to 7+ years
     • List of inquiries for industrial service beyond the 14 current applications
       being processed is growing rapidly
                                                                                     PageID.1244 Page 36 of 128
     Processing the Queue and Next Steps
                                                                        Case 2:18-cv-00390-RMP




     • Power system planning consultant is on board to run
       impact/feasibility studies for the applications in the queue
                                                                        ECF No. 37-6




     • Prioritize internal resources to complete current applications




37
     • Engage with consultant to develop transmission and
       distribution system planning standards and long-range plans
                                                                        filed 03/01/19




     • Review how we address unused “reserved” FCC capacity
                                                                        PageID.1245 Page 37 of 128
Case 2:18-cv-00390-RMP   ECF No. 37-6      filed 03/01/19   PageID.1246 Page 38 of 128




                             FCC Process




                                           38
     Purpose
                                                           Case 2:18-cv-00390-RMP




                Keeping with our core values:

       Recover costs to keep whole, promotes credibility
                                                           ECF No. 37-6




39
                                                           filed 03/01/19
                                                           PageID.1247 Page 39 of 128
     FCC Process Objectives
     • Improve Facility Cost Contribution (FCC) to more closely align actual
                                                                               Case 2:18-cv-00390-RMP




       costs and charges
     • Reduce undercompensated District staff time and resources in
       designing and coordinating work for customers where there is a low
                                                                               ECF No. 37-6




40
       probability of attainment or projects that are eventually cancelled
     • Implement a plan of service study to reduce changes in costs, scope
                                                                               filed 03/01/19




       and resources
                                                                               PageID.1248 Page 40 of 128
     Recommended Process Changes
     • Review industrial process models at other utilities
                                                                                  Case 2:18-cv-00390-RMP




     • Create an Industrial Handbook for customers
     • Develop Power Delivery study pricing that more accurately reflects
                                                                                  ECF No. 37-6




       calculated estimates, engineering planning, design and overheads




41
     • Develop an application fee for customers requesting facilities
                                                                                  filed 03/01/19




     • Complete Plan of Service studies to scope project prior to Facility Cost
       Agreements
     • Evaluate customer construction of infrastructure
                                                                                  PageID.1249 Page 41 of 128
     Next Steps
                                                                        Case 2:18-cv-00390-RMP




     • Look at industrial process models and determine what fits best
       for Grant PUD (FCC? Actual Cost?)
     • Define policy and procedures for new industrial process
                                                                        ECF No. 37-6




42
     • Create application costs
     • Finish Industrial Handbook, customer policy, and initiate new
                                                                        filed 03/01/19




       process
     • Overall effort approximately 6 months and must be closely
       coordinated with infrastructure and rate efforts
                                                                        PageID.1250 Page 42 of 128
     Customer Service Requests
                                       Case 2:18-cv-00390-RMP




        Rate Setting Policy, Cost of
                                       ECF No. 37-6




43
         Service, and Rate Design
                                       filed 03/01/19
                                       PageID.1251 Page 43 of 128
     Rates and New Customer Requests
                                                                                            Case 2:18-cv-00390-RMP




     • Support development of FCC pricing

     • Evaluate risks related to rapid and substantive load increase – both short run and
                                                                                            ECF No. 37-6




       long term costs




44
        • System infrastructure costs – localized and system-wide
        • Power Supply as load exceeds system resources
        • Impact on carbon content of portfolio
                                                                                            filed 03/01/19




     • Update COSA, consider new Rate Design, and update Rate Schedules (if
       appropriate) in a comprehensive manner that reflects Rate Policy and avoids
       unintended consequences between classes
                                                                                            PageID.1252 Page 44 of 128
     Current and Projected Cost of Service
                                                                                   Case 2:18-cv-00390-RMP
                                                                                   ECF No. 37-6




                                                               2017 COS
                 Test Year                                  2017      2024




45
                 Residential-Total (1)                       -34.2%       -20.0%
                 General Service (2), (PA)&(PA St. Lghts)    -17.6%       -12.6%
                 Irrigation (3)                              -45.3%       -20.0%
                                                                                   filed 03/01/19




                 Street Lights (6)                           -14.8%       25.3%
                 Large General Service (7)                    11.4%       -12.5%
                 Industrial (14)                               3.3%       14.6%
                 Large Industrial (15) & (94)                 37.9%       15.0%
                 Agricultural Processing (16)                  6.4%       10.9%
                 Agricultural Boiler (85)                    -47.3%       -17.0%
                                                                                   PageID.1253 Page 45 of 128
     Next Steps
                                                                                              Case 2:18-cv-00390-RMP




     • Rate Setting Policy – definition and clarification of terms for implementation (Jan.
       to May 2018)
                                                                                              ECF No. 37-6




     • Cost of Service update in 2018 (February to Nov. 2018)




46
     • Rate Design Review in 2018 (February to Sept. 2018)
                                                                                              filed 03/01/19
                                                                                              PageID.1254 Page 46 of 128
What is Blockchain and Cryptocurrency such as Bitcoin?
                                                              Case 2:18-cv-00390-RMP
                                                              ECF No. 37-6




47
                                                              filed 03/01/19




          https://www.youtube.com/watch?v=YIVAluSL9SU


                                                         21
                                                              PageID.1255 Page 47 of 128
     Let’s Start with Bitcoin
                                                                          Case 2:18-cv-00390-RMP




           • Bitcoin is a digital currency or an investment or a
             protocol or a Ponzi scheme depending on who you
             are talking to
                                                                          ECF No. 37-6




48
           • Been in existence since 2009
           • It uses the blockchain technology to achieve security
                                                                          filed 03/01/19




             and integrity
           • The blockchain requires computational puzzle-solving
             (trial and error decryption)


                                                                     22
                                                                          PageID.1256 Page 48 of 128
     Bitcoin is Transparent*
                                                                  Case 2:18-cv-00390-RMP
                                                                  ECF No. 37-6




49
                                                                  filed 03/01/19




             Peak Network Gigahash per second = 10,223,761
                         Source: https://blockchain.info

                                                             23
                                                                  PageID.1257 Page 49 of 128
     Bitcoin’s Value is Volatile
                                                                             Case 2:18-cv-00390-RMP
                                                                             ECF No. 37-6




50
                                                                             filed 03/01/19




                         2009-2017 Range: $0.06 to $4748
           Bitcoin is $88B of the $165B global Crypto Currency market
                                                                        24
                                   Capitalization
                                                                             PageID.1258 Page 50 of 128
     Bitcoin is Growing
                                                               Case 2:18-cv-00390-RMP
                                                               ECF No. 37-6




51
                                                               filed 03/01/19




              200-300K transactions per day and growing
                  Trading $800M / day = $292B / yr.       25
                                                               PageID.1259 Page 51 of 128
                           Cryptomining Business Drivers
                                                                                          Case 2:18-cv-00390-RMP




     • Hashing machine cost, access, efficiency and expected life
     • Market price of cryptocurrencies and expected mining volumes
     • Speed to site, connect and operate
                                                                                          ECF No. 37-6




          •   Land Availability
          •   Codes and Occupancy




52
          •   Immediate Access to Utilities (Power & Water(?))
     • Low up-front costs
          •   Taxes
          •   Contributions in Aid of Construction
                                                                                          filed 03/01/19




          •   Low Building Costs (may be a container box)
     • Low Power costs
     • Connectivity (communications bandwidth and proximity to nodes/other miners)
     • Efficiency: Environment, Power Usage Effectiveness (PUE)
     • Geopolitical Considerations and Risk
     • Support Personnel
     • Seismic and Flood Risks

                                                                                     26
                                                                                          PageID.1260 Page 52 of 128
         Cryptocurrencies and Power
                                                                                                     Case 2:18-cv-00390-RMP




                               Grant Large General Rate 7        Average Industrial US
       Date                   October 2015    October 2017   October 2015    October 2017
       Network TH/s                 450,000        9,218,145       450,000         9,218,145
       GH/watt                          2.25           10.37           2.25             10.37
                                                                                                     ECF No. 37-6




       Global MWH load                 200.2           888.9          200.2             888.9




53
       $/kWh                 $      0.0255 $         0.0261 $      0.0718 $          0.0733
       $/BTC                 $          250 $         5,280 $          250 $           5,280
       Energy % of Revenue              14%               5%           38%               15%
                                                                                                     filed 03/01/19




       Scenario: $/BTC                       $        2,000                   $        2,000
       Energy % of Revenue                              14%                              40%



      Low power costs not only offer a gross margin advantage in current
     market conditions, but also allows miners to operate under lower price
        conditions and extends the useful life of their hashing machines
                                                                                                27
                                                                                                     PageID.1261 Page 53 of 128
                Grant and Cryptocurrencies
                                                                                                                   Case 2:18-cv-00390-RMP




     Cryptocurrency Loads in Large General Service (Rate Class 7)
                                                 October 2015 October 2017 Half of Requests All of Requests
               Average Load (aMW)                            3.6         7.0           22.0            37.0
               Load Factor                                  0.90        0.90           0.90            0.90
                                                                                                                   ECF No. 37-6




               Customers in Class                              6          10             15              20




54
               Estimated Total Annual Billings $        803,847 $ 1,601,394 $ 5,069,925 $ 8,630,923

     Approximate Proportions of Rate Class 7
             Proportion of Load (in kWh)                 14%            24%            49%             62%
                                                                                                                   filed 03/01/19




             Proportion of Revenue                       11%            19%            43%             56%


        Cryptocurrency loads can change the nature of rate classes. In
       particular, they can affect Large General Service because of their
         high, industrial-like load factors, differing costs and risks, and
         growth trajectories that will increasingly dominate the class.

                                                                                                              28
                                                                                                                   PageID.1262 Page 54 of 128
     The Future of Bitcoin
                      • Bitcoin is highly unlikely to
                                                                                 Case 2:18-cv-00390-RMP




                        survive in its current form
                          • Market Rejections
                              •   Exploits
                              •   Scalability
                              •   Scandals & Scams (e.g. Mt. Gox)
                              •   Propaganda attack
                                                                                 ECF No. 37-6




                          • Government Actions




55
                              • Illegality
                                    • Terrorism, Human Trafficking,
                                      Narcotics, Child Porn, Tax Evasion,
                                      Money Laundering
                              • Regulation
                                                                                 filed 03/01/19




                          • Substitutes
                              • Competition
                              • Usurping technology / Lower-Cost
                                Algorithms & Protocols
                              • Recovery of Private Keys
                          • Destruction
                              • Cyber-espionage
                              • Quantum computing
                                                                            29
                                                                                 PageID.1263 Page 55 of 128
               The Blockchain will live on
                                                  Case 2:18-cv-00390-RMP




     •   Banking
     •   Government Currencies
     •   Credit card transactions
                                                  ECF No. 37-6




     •   Exchanges




56
     •   Energy Transactions
     •   Credits (e.g. healthcare)
     •   Coupons
                                                  filed 03/01/19




     •   Voting
     •   Intellectual Property
     •   Titles
     •   Notaries
     •   Internet of Things Tracking
                                             30
                                                  PageID.1264 Page 56 of 128
                                             Case 2:18-cv-00390-RMP




     • https://www.hyperledger.org/m
       embers
     • https://techcrunch.com/2017/0
                                             ECF No. 37-6




       8/22/ibm-costco-walmart-and-
       others-team-up-to-improve-




57
       food-safety-with-blockchains/
     • https://www.computerworld.co
       m.au/article/628648/
                                             filed 03/01/19




     • http://www.datacenterknowled
       ge.com/oracle/oracle-brings-
       blockchain-service-its-cloud
     • https://azure.microsoft.com/en
       -us/solutions/blockchain/


                                        31
                                             PageID.1265 Page 57 of 128
     Project Plan – 2017 / 2018
                                             Case 2:18-cv-00390-RMP




     • Ongoing intake of customer interest
                                             ECF No. 37-6




     • System Capability




58
     • FCC Policy
                                             filed 03/01/19




     • Rate Design
                                             PageID.1266 Page 58 of 128
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1267 Page 59 of 128




                               Exhibit 3

             Declaration of Kevin Nordt

 [Excerpts from the April 24, 2018 Presentation Materials]




                                        59
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19         PageID.1268 Page 60 of 128




                                                                             Powering our way of life.
                 Grant County PUD
                 Evolving Industry

                                              April 24, 2018




                                        60
     Overview
                                       Case 2:18-cv-00390-RMP




     • Issue
                                       ECF No. 37-6




     • Staff Recommendation




61
     • Rationale for Recommendation
                                       filed 03/01/19




     • Actions / Implementation Plan
                                       PageID.1269 Page 61 of 128
     Issue
                                                                                Case 2:18-cv-00390-RMP




     Due to a limitation of electric service infrastructure and the long lead
     times to construct additional system capacity, Grant PUD must
     determine how to best meet the needs of an influx of customers
                                                                                ECF No. 37-6




     requesting new large load service. Such customers require certainty in




62
     queue priority and facility connection schedules in order to invest in
     new and expanded production facilities.
                                                                                filed 03/01/19
                                                                                PageID.1270 Page 62 of 128
     Background
                                                                       Case 2:18-cv-00390-RMP




     • Since early fall 2017
        • Approximately 125 requests for service
        • Over 2,000 MW
                                                                       ECF No. 37-6




        • Approximately 75% inquiries




63
     • 4 Workstreams
        •   Evaluate Cryptocurrency industry risks and opportunities
                                                                       filed 03/01/19




        •   Customer Interconnection Process
        •   Transmission Criteria and Transmission System study
        •   Rates – COSA and Rate Design
                                                                       PageID.1271 Page 63 of 128
     Staff Recommendation
                                                                                          Case 2:18-cv-00390-RMP




     • Create new customer class – Evolving Industry
                                                                                          ECF No. 37-6




        • Secondary priority of service design engineering & construction




64
           • Address all traditional customers in queue prior to Evolving Industry


        • Develop new rate consistent with existing rate policy described in Resolution
                                                                                          filed 03/01/19




          8768 and based upon COSA.
                                                                                          PageID.1272 Page 64 of 128
     Legal Authority
                                                                                                           Case 2:18-cv-00390-RMP




     • Legal Threshold
        • RCW 54.16.040
           • full and exclusive authority to sell and regulate and control the use, distribution, rates,
                                                                                                           ECF No. 37-6




             service, charges, and price thereof




65
                                                                                                           filed 03/01/19
                                                                                                           PageID.1273 Page 65 of 128
     Rationale
                                                                                            Case 2:18-cv-00390-RMP




     Example of potential screening criteria:
     • Primary revenue stream is significantly derived from an evolving or unproven
       industry.
     • Long term rate revenue and/or power consumption is unpredictable, uncertain,
                                                                                            ECF No. 37-6




       or at risk of significant reduction when compared with other customer classes.




66
     • Potential for cessation of service due to a concentration of business risk in the
       value of the customer’s primary output, with the potential for facility
       abandonment.
                                                                                            filed 03/01/19




     • Risk of impactful detrimental changes in regulation with the potential to render
       the industry inviable within a foreseeable time horizon.
     • Potential for significant industry load concentration within Grant PUD’s service
       territory resulting in a meaningful aggregate impact and corresponding future risk
       to Grant’s revenue stream.
                                                                                            PageID.1274 Page 66 of 128
     Other Approaches Considered
                                   Case 2:18-cv-00390-RMP




     • First In – First Out
                                   ECF No. 37-6




     • Business Index




67
     • High Density
                                   filed 03/01/19
                                   PageID.1275 Page 67 of 128
     Cryptocurrency Mining – Evolving Industry
                                                                                        Case 2:18-cv-00390-RMP




       Primary revenue stream is significantly derived from an evolving or unproven
       industry.
       Long term rate revenue and/or power consumption is unpredictable, uncertain,
                                                                                        ECF No. 37-6




       or at risk of significant reduction when compared with other customer classes.




68
                                                                                        filed 03/01/19
                                                                                        PageID.1276 Page 68 of 128
Case 2:18-cv-00390-RMP                             ECF No. 37-6   filed 03/01/19   PageID.1277 Page 69 of 128




       Cryptocurrency Mining – Evolving Industry




                                                                  69
     Cryptocurrency Mining – Evolving Industry
                                                                              Case 2:18-cv-00390-RMP




     Risk of impactful detrimental changes in regulation with the potential
     to render the industry inviable within a foreseeable time horizon.
                                                                              ECF No. 37-6




70
                                                                              filed 03/01/19
                                                                              PageID.1278 Page 70 of 128
     Cryptocurrency Mining – Evolving Industry
                                                                                Case 2:18-cv-00390-RMP




     Potential for significant industry load concentration within Grant PUD’s
     service territory resulting in a meaningful aggregate impact and
     corresponding future risk to Grant’s revenue stream.
                                                                                ECF No. 37-6




71
     Over 90 requests for service and over 1,500 MW
                                                                                filed 03/01/19
                                                                                PageID.1279 Page 71 of 128
     Action Plan
                                                                                                     Case 2:18-cv-00390-RMP




     • Immediate Adoption of a Commission Policy Position via resolution by May 8th, 2018.
     • Public notification of new policy position once the Commission has determined that it
       supports moving in this direction. Customer outreach will begin once the Commission
       issues guidance on the new policy.
                                                                                                     ECF No. 37-6




     • Staff will finalize recommendations for the new Evolving Industry rate class classification
       criteria by the end of May.




72
     • Staff will implement separate connection queues by July 1st, 2018.
     • Commission will review recommended changes to Rate Resolution 8768 by June 15th,
       2018 to ensure incorporation and consistency with the newly adopted customer class
                                                                                                     filed 03/01/19




       definition policy.
     • Commission will approve Evolving Industry Class Rate 17 by June 30th.
     • All known existing and all new Evolving Industry customers transition to the new Rate 17
       by August 1st, 2018.
                                                                                                     PageID.1280 Page 72 of 128
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1281 Page 73 of 128




       Questions




                                        73
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1282 Page 74 of 128




                               Exhibit 4

             Declaration of Kevin Nordt




                                        74
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1283 Page 75 of 128




                                        75
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1284 Page 76 of 128




                               Exhibit 5

             Declaration of Kevin Nordt

  [Excerpts from the June 26, 2018 Commission Meeting]
                                                      Case 2:18-cv-00390-RMP




       Rate Schedule No. 17
     Evolving Industry Service
                                                      ECF No. 37-6




77
                                                      filed 03/01/19




          June 26, 2018

                          Powering our way of life.
                                                      PageID.1285 Page 77 of 128
      Agenda
     • Evolving Industry (EI) Entrance and Exit criteria
                                                           Case 2:18-cv-00390-RMP




     • Rate calculation and components
                                                           ECF No. 37-6




     • EI Risk detail




78
     • Rate Schedule No. 17 structure
                                                           filed 03/01/19




     • Timeline
                                                           PageID.1286 Page 78 of 128
      Evolving Industry - Entrance Criteria
     To fall within the Evolving Industry Class an industry must have Concentration
                                                                                        Case 2:18-cv-00390-RMP




     Risk (defined below) and at least one of the two other criteria below.

     1. Regulatory Risk – Risk of detrimental changes to regulation with the
        potential to render the industry inviable within a foreseeable time horizon.
                                                                                        ECF No. 37-6




79
     2. Business Risk – Potential for cessation or significant reduction of service
        due to a concentration of business risk, in an evolving or unproven industry,
        in the value of the customer’s primary output.
                                                                                        filed 03/01/19




     3. Concentration Risk – Potential for significant load concentration within
        Grant PUD’s service territory resulting in a meaningful aggregate impact
        and corresponding future risk to Grant’s revenue stream. Evaluation would
        begin to occur when industry concentration of existing and service request
        queue customer loads exceeds 5% of Grant PUD’s total load.
                                                                                        PageID.1287 Page 79 of 128
      Evolving Industry - Exit Criteria
     No less than annually, Grant PUD will review the Evolving Industry Class to
                                                                                                Case 2:18-cv-00390-RMP




     determine if it is appropriate for a customer’s class to move into or out of the EI Rate
     Class.

     1. Consistent with EI Class Entrance Criteria.
                                                                                                ECF No. 37-6




80
     2. Determined by the Grant PUD team, at their discretion.
                                                                                                filed 03/01/19




     3. Estimated time is approximately 7 years after an industry has become
        widespread. Time period could be longer or shorter, at Grant PUD discretion.
                                                                                                PageID.1288 Page 80 of 128
      Evolving Industry Rate Calculation Methodology
     • Rate will be consistent with Grant PUD Rate Setting Policy and based upon:
                                                                                        Case 2:18-cv-00390-RMP




        • Direct costs from the COSA,

        • Net Margin adder to set revenue recovery above the Class Cost to Serve, and
                                                                                        ECF No. 37-6




81
        • Risk Premium to ensure existing Grant PUD customers are protected from
          events caused by the EI Class.
                                                                                        filed 03/01/19




     • Evolving Industry Rate = (Direct Costs + Risk Premium) * (1+Net Margin)
                                                                                        PageID.1289 Page 81 of 128
     Evolving Industry Rate Components
     • Direct Cost Components – from COSA
                                                                         Case 2:18-cv-00390-RMP




        •   Power supply
        •   Transmission
        •   Distribution
        •   Customer
                                                                         ECF No. 37-6




82
     • Net Margin adder: Equal to 2018 forecast Rate 15 Net Margin
                                                                         filed 03/01/19




     • Risk Premium:
        • Potential for accelerated transmission development
        • Potential for increased O&M costs on the distribution system
        • Annual Putback for early cessation of service
                                                                         PageID.1290 Page 82 of 128
     Risk Premium - Transmission
Potential Transmission Capacity Upgrade
                                              Case 2:18-cv-00390-RMP




     • District planning calculations show
       system transmission exhibits
       significant violations several years
       earlier than current plan with
       increased Evolving Industry
                                              ECF No. 37-6




       customers.




83
     • Premium collected to defray
       estimated construction and
       planning costs due to deviating
                                              filed 03/01/19




       from current planning glide path.
     • Ratemaking structure permits reset
       of calculation as better information
       about customer usage and
       transmission development
       becomes available in future years.
                                              PageID.1291 Page 83 of 128
     Risk Premium – Distribution O&M Adder
                                             Case 2:18-cv-00390-RMP




      • Limited experience to date
        suggests increased wear,
        service calls and equipment
        replacement to be expected
                                             ECF No. 37-6




        with certain industries




84
        qualifying for this rate class.
      • This factor is 3 mills at
        current estimate.
                                             filed 03/01/19




      • Framework provides
        capability to increase as
        future experience informs .
                                             PageID.1292 Page 84 of 128
     Risk Premium – Putback Option
                                           Case 2:18-cv-00390-RMP




      • The District plans, budgets and
        makes consequential purchases
        to serve and administer loads
        of all classes.
                                           ECF No. 37-6




      • Given the concentrated and




85
        less stable nature of these
        customers, this feature covers
        some of the impact of many of
        them leaving within our short
                                           filed 03/01/19




        term planning horizon (one
        year).
      • Framework provides capability
        to reprice as conditions change.
                                           PageID.1293 Page 85 of 128
      Rate Schedule No. 17 - Structure
     Evolving Industry Service
                                                                                      Case 2:18-cv-00390-RMP




     17-A: For retail customers that would otherwise be served as Residential, Rate
           Schedule 1, and other retail customers with service less than 200 KW
           Billing Demand.
                                                                                      ECF No. 37-6




86
            Basic Charge:         $1.04 per day
            Energy Charge:        $0.13137 per kWh
                                                                                      filed 03/01/19




     17-B: For retail customers with service of 200KW or greater Billing Demand.

            Basic Charge:         $1,000.00 per month
            Energy Charge:        $0.07097 per kWh
            Demand Charge:        $6.00 per kW of Billing Period
                                                                                      PageID.1294 Page 86 of 128
     Potential Rate Setting Policy and Rate Design Changes
       Rate Setting Policy – Resolution 8768
                                                                                          Case 2:18-cv-00390-RMP




       • Current Preference access to Priest Rapids Project (PRP): Rate Schedules 1, 2,
         3, and 7 along with the first 7,300,000 kWh per month (equivalent to 10
         aMW). Individual customer load greater than 10 aMW will be the first off the
                                                                                          ECF No. 37-6




         PRP as system load grows.




87
       • Potential Change: Define 3 groups. Core 1 as currently defined above. Core 2
         as traditional customers’ load greater than 10 aMW. Group 3 as Evolving
         Industry Rate Class.
                                                                                          filed 03/01/19




       Rate Design: A contract structure may be explored that would enable an
       individual Evolving Industry customer to provide up front risk mitigation that
       would alleviate the need for part or all of the ongoing risk premium applied
       under the proposed EI Rate Schedule.
                                                                                          PageID.1295 Page 87 of 128
     Timeline – Transition Customers to EI Rate Schedule
     Estimated Timing:
                                                                                              Case 2:18-cv-00390-RMP




     •   June 26th: Rate Proposed to Commission
     •   June 26th – July 10th: Public Input
                                                                                              ECF No. 37-6




     •   July 10th: Request Commission take action on proposed Rate Schedule No. 17




88
     •   July 10th – October 1st: Bill Testing, Customer Notification
     •   Post October 1st: Existing customers migrated to Rate Schedule No. 17 at the first
                                                                                              filed 03/01/19




         billing period after October 1st. (Note this may vary by customer.)
                                                                                              PageID.1296 Page 88 of 128
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1297 Page 89 of 128




                               Exhibit 6

             Declaration of Kevin Nordt




                                        89
Case 2:18-cv-00390-RMP              ECF No. 37-6     filed 03/01/19     PageID.1298 Page 90 of 128



	                                                                         
	  
 :0¢               ,Vcn¢/rN¢$VnV?g¢.?n?]V¢
               ?V¢_C_i?n¢_cVY¢riV¢2\cFV¢
 !51-¢             +VVi¢/rg?n¢"cn?nCc?g¢n?g¢

 7AeWD¢          ?Bgc_¢rgcn]¢(nN¢6¢




  !

 3n¢.?¢_¢
¢_V¢%?n¢4=¢riiccrn¢?xxrVN¢6Vrgcsn¢¢NcVCcn]¢_V¢CV?crn¢rY¢?
 nV¢CriV¢Cg?¢Yr¢rgcn]¢(nN¢g¢CriV¢rxV?cn]¢c_cn¢_V¢$?o¢4=¢VcCV
 Vcr¢)n¢xxr¢rY¢_?¢Vrgcrn¢$?n¢?Y[¢_?¢xVx?VN¢?¢?V¢C_VNgV¢[w¢`V¢rgcn]
 )nN¢CriX¢Cg?¢Yr¢riiccrn¢VcV



 !!	!
 8?\¢yrxrV¢CV?cn]¢?¢oV¢g¢?V¢Cg?¢NVYcnccrn¢?V¢NVc]n¢?nN¢xcCcn]¢4cGcn]¢Vi¢?V¢
 CrncVn¢c_¢$?n¢4=¢¢Vccn]¢?V¢Cg?¢?ggrG?crn¢xrgcC¢?¢NVYcnVQ¢cn¢6Vrgcrn¢¢<bV¢4=¢
 _?¢xVYriVN¢?¢Fr¢tY¢VcCV¢?n?gc¢u¢RVVicnV¢_V¢6?V¢g?¢6VVnV¢6V}cViVn¢cicg?¢r¢
 ?gg¢_V¢r_V¢V?cg¢?V¢Cg?V¢c¢VV¢cn¢$?n¢rp¢?nN¢?yxgcVN¢?¢xrccV¢/V¢.?]cn¢?NRV¢C_¢
 _?¢_V¢nV¢Gg?¢?V¢?]V¢cgg¢BV¢V¢r¢xrcNV¢VCrnricC¢BVnVYc¢r¢CrV¢CriV¢
 #`VirV¢$?n¢4=¢_?¢xcFVN¢cf¢xVic?¢?nS¢nc}V¢Fr¢Y?Ir¢u¢icc]?V¢_V¢rJc?gc ?crn¢tY¢
 r_V¢xrVpc?g¢cix?C¢r¢Vccn]¢?Nccrn?g¢CriV	¢

 )n¢?TNccrn¢?\¢xrxrV¢Vccrp¢r¢&?p¢4=¢¢riV¢9VcCV¢4rgcMcV¢r¢VYgVC¢_V¢
 V?Bgc_iVn¢rY¢r¢CriV¢HrpnVC¢~VV¢¢roV¢Yr¢g¢CriV¢?nR¢rnV¢Yw¢?Nccrn?g¢
 CtiV¢gg¢CriV¢CVng¢cn¢_V¢VxVcrn¢rY¢cnVV¢}VV¢cgg¢_?V¢?n¢rxzrnc¢r¢
 Bic¢?n¢?xxgcI?crn¢Yw¢VcCV¢?¢riV¢xrcn¢cn¢_V¢YV¢>c_cn¢_V¢g¢}VV¢g¢CriV¢cgg¢
 VCVcV¢CunnVCcrn¢Y?Ccgc¢NVc]n¢?nN¢CrnCcrn¢?Vncun¢cn¢_V¢pV¢}VV¢rNV¢B?VT¢xun¢_V¢
 N?V¢uY¢VxVcrn¢rY¢cnVV	¢;_V¢rgcn]¢(nN¢CriV¢Ig?¢cgg¢VHVcV¢?¢VCrnN?¢xcrc¢rY¢
 VcCV¢Vg?cV¢r¢?Nccrn?g¢IriV¢Cg?V¢Yr¢?¢xg?n¢rY¢VcCV¢NVc]n¢Vn]cnVVcn]¢?nN¢
 CunJcrn¢'?n¢4=¢cgg¢nr¢xuCV¢VcCV¢V}V¢cn¢_V¢g¢?V¢Cg?¢ncg¢c¢?NNVV¢?gg¢
 ?Rccun?g¢JriV¢?xxgcC?crn¢cnCgNcn]¢_rV¢V~V¢_?¢?V¢VCVcVN¢?YV¢g¢Bic?g¢ngV¢
 %?n¢4=¢?Y[¢RVVjcnV¢_VV¢?V¢rV?gg¢CriV¢BVnVYc¢C_¢?¢CgVcn]¢V}V¢

 ! !

  vgdq^¢*qU¢5@W¢vk{vqWq¢

 cVc?¢Yr¢cnCgcrn¢cn¢_V¢g¢riV¢g?¢?nN¢Vc¢Yri¢_V¢h¢rlV¢g?¢

 8?\¢|Vcrg¢VCriiVnNVN¢_V¢Yrggrcn]¢KcVc?¢r¢NVVmcnV¢cY¢?¢LtiV¢ZVgg¢c_cn¢_V¢g¢
 riV¢g?¢
     ¡ 4ci?¢VVnV¢V?i¢c¢c]ncYcC?ng¢NVcVN¢Yri¢?n¢Vrgcn]¢r¢nxrVn¢cnN




                                                     90
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1299 Page 91 of 128




                                        91
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1300 Page 92 of 128




                                        92
Case 2:18-cv-00390-RMP                       ECF No. 37-6               filed 03/01/19               PageID.1301 Page 93 of 128



                                                                                                              QMRNES       GP&OLKHFS
                                                                                                                                        @A	BJS

    

    
                                                                                                                                           +IS
    

    
                                                                                                                                           #IS
    


                                                                                                                                           =SCIS



                                                                                                                                           :S
    

    
                                                                                                                                           6SDS
    	

    
                                                                                                                                   ,
IS

    7S


            	   <(S   '/S   )2)0S   8%1(4S   *.S   ?>8S   )"9S     !-5S 9S   ;"3)$;S




 
	


 6A*<E!?891CE .=0E
 2E16&)E,<6A>-E(<*&>*=E>A6E:<.4&<DE<.=0=E>-&>E(&5E'*E:&<>.&11DE4.>.,&>*)E>-<6?,-E<&>*E
 =*>>.5,E:61.(DE&5)E)*=.,5E "-*=*E>A6E:6A*<E=?::2DE<.=0=E&<*EE65=?4:>.65E6+E*B.=>.5,E<*=6?<(*=E&=E2E
 (?=>64*<=E.5(<*&=*E16&)E<*=?1>.5,E.5E&E5**)E>6E:<6(?<*E5*A
E:6>*5>.&11DE46<*E*B:*5=.@*E<*=6?<(*=
E&5)E
 E>-*E:6>*5>.&1E+6<E1E(?=>64*<=E>6E1*&@*E<&5>=E=D=>*4E&+>*<E<&>(-*>.5,E26&)

 
	

		 <&5>E-&=E&::<6B.4&>*2DEE&E%E
 6+E+.<4E<*=6?<(*=E>-&>E&<*E&@&.1&'2*E+6<E+?>?<*E16&)E,<6A>-E'&=*)E?:65E>-*EE&(>?&2E26&)E 5(2?).5,E
 *B-&?=>.5,E>-*E+.5&5(.&1E$E &>(-*>E #-*E&46?5>E6+E<*;?*=>*)E26&)E.5E>-*E&::1.(&>.65E&5)E*B:<*==.65E
 6+E.5>*<*=>E;?*?*E.=E6@*<E>*5E>.4*=E>-.=E;?&5>.>DE 5(*E>-*E<*4&.5.5,E<*=6?<(*E.=E(65=?4*)E<&5>E$E
 A.12E5**)E>6E:<6(?<*E&)).>.65&1E*5*<,DE*.>-*<E+<64E>-*E4&<0*>E6<E&E165,>*<4E<*=6?<(*E6<E:6A*<E
 :?<(-&=*E&,<**4*5>EE $5)*<E*B.=>.5,E<&>*E=*>>.5,E:61.(D
E(?=>64*<=EA.>-E16&)=E'*16AE

E
 0%-E:*<E465>-E*;?.@&1*5>E>6EE&E%	E&<*E,<&5>*)E:<*+*<*5(*E&((*==E>6E<.*=>E &:.)=E<6/*(>E E2&<,*E
 .5(<*&=*E.5E16&)E<*=?1>.5,E+<64E&E2&<,*E.5+1?BE6+E1E(?=>64*<=E>&0.5,E=*<@.(*EA6?1)E*B-&?=>E*B.=>.5,E:6A*<E
 <*=6?<(*=E&5)E<*=?2>E.5E&E5**)E>6E:<6(?<*E5*AE:6A*<E=?::1DE "-*E(6=>=E6+E&5DE5*AE:6A*<E:?<(-&=*=E
 A6?1)E'*E&126(&>*)E>6E1&<,*E.5)?=><.&1E(?=>64*<=E16&)E.5E*B(*==E6+EE&%E<*=?2>.5,E.5E-.,-*<E:6A*<E
 =?::2DE:<.(*E@61&>.1.>DE&5)E1.0*3DE-.,-*<E<&>*=E+7<E>-*=*E(?=>64*<=E %.>-6?>E<&>*E=*>>.5,E:62.(DE&5)E<&>*E
 )*=.,5E(-&5,*=
E5*AE1E26&)E,<6A>-E.5E*B(*==E6+E&::<6B.4&>*1DEE&%EA.21E1.0*1DE(&?=*E-.,-*<E<&>*=E
 +6<E><&).>.65&1E2&<,*E5)?=><.&2E &>*E	E(?=>64*<=E


 	


	"-*E@61@.5,E &>*E1&==EA-.>*E:&:*<E
 =-6A*)E>-&>E(?=>64*<=EA.>-.5E>-*E@62@.5,E5)?=><DE<&>*E(1&==E&<*E&5>.(.:&>*)E>6E-&@*E,<*&>*<E16&)E
 @62&>.1.>DE>-&5E<&5>E$E=E><&).>.65&1E(?=>64*<=E"-.=E:6>*5>.&1E16&)E@61&>.2.>DE(<*&>*=E&E-.,-E1*@*2E6+E
 :6A*<E=?::1DE<.=0E<*2&>*)E>6E<&5>E$E=E165,E>*<4E(65><&(>=E

 %-*5E<*>&.1E26&)E.5(<*&=*=
E.>E.5(<*&=*=E<&5>E$E=E6'1.,&>.65E?5)*<E>-*E6A*<E!&1*=E65><&(>E>6E
 :?<(-&=*E&)).>.65&2E*5*<,DE:*<4&5*5>1DE "-&>E.5(<*&=*)E(644.>4*5>E>6E:?<(-&=*E:6A*<
E056A5E&=E>-*E
 <&>(-*>
EA.21E<*4&.5E.+E1E(?=>64*<=E1*&@*E<&5>=E:6A*<E=D=>*4E<*=?1>.5,E.5E=?<:1?=E:6A*<E "6E>-*E
 *B>*5>E>-&>E>-*E=&2*E6+E>-.=E=?<:1?=E<*=?2>=E.5E&E16==
E>-*=*E(6=>=EA.21E'*E'6<5*E'DE<*4&.5.5,E<&5>E$E=E



                                                                        93
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1302 Page 94 of 128




                                        94
Case 2:18-cv-00390-RMP            ECF No. 37-6        filed 03/01/19      PageID.1303 Page 95 of 128



 ;]V5cd4~VkckccqVqPVPtVckCVcqG~VkVqCjYcqCqHcCj~ce^C-~Cq4='CqP_VVXw~Vc
 ~CPcctqCjHtkV~cVyuVPt^~t[^V~cq[+jjtCP cqHjPcq[CHHVjV~CctqtX^c[^tjC[V
 ~Crkcctq	cqI~VCVPPc~cEctqcqX~C~H~VPV[~CPCctq	CqPjt~VVqV~cd^~t[^^VP[cq[
 CqP~CH^VHt >c`^VcqHjctqtX^V~cdyVkckHtkytqVq	^VtCjz~tytVP~CVc
 HCjHjCVPCyV~^VV}CctqFVjt

         5CV!A'c~VJ%t;"DQQW'1DQQW5V5cdDQQW=21DQQW

 >^V~V
 21!2V1C~[cq
 ;#!^c[^tjC[V;~CqkccvqRVVjt{kVqCJHVjV~Cctq
 '1!(c~cFctqVklCcqVqCqHV
 5V5cd!~VVqV~cd~VHvV

 5CV%CV\t~cV

 6CXX|~tytVVCFjc^cs[5CV7H^VRjV	,vjcq[.qR~6V~cHV<^V~CVH^VPjVPVCcj
 VCFjcakVqvXt~CV5CV
"	^cH^cjjy~tcPVV~cHVt~VCcjHtmV~^CtjP
 t^V~cVFVCfcq[5VcPVqcCj6V~cHV5CV8L^VPjVt~-VqVCj6V~cHV5CV6H^VPjV
  jV^Cqg>tX$cjjcq['VnCrT 5CV$tjPy~tcPVV~cHVtHtkVc^[~VCV~aCq
 d>$cjjcq['VkCqP	^cM^tjPt^V~cVFVV~VPqPV~Vccq[/C~[V-VqV~Cj6V~cKV5CV
 9H^VPjV	.qP~cCj5CV6H^VPjV	t~0C~[V.qP~cCj5CV6H^VPjV ;^V~VC~Vty~coC~
 ~VCtqtH~VCVtVyC~CV+j~CVHjCVH~~VqkVV~cq[CqPFcjjcq[jckcCctq	CqP'c~VH
 %tPcXXV~VqcCj^VqjVCPtCycHVPcyC~cFVVVq^Vu~CVHCV[t~cV

      &~Vqj^V~VcqtkVV~cq[kVH^CqckcqyjCHVt~VHt~PHukV~PVkCqPcq56CqP57
        .q^VX~V	CPPcctqCjHCyCFcjccjjjchVjkCdVPVkCqPFcjjcq[cq^VV~CVH^VPjVkt~V
        y~CHcHCj >^cjV^V~VHtjSFVy~tHVVtCPP~Vac	ctjPCPPcqH~VCVPCXXckV	
        jCFt~Ht	CqPHtkyjVccqt]VFcjjcq[y~tHVCqPcqH~VCV^VjcdVjc^ttUtXFcjjcq[V~t~

      ;^VCjjcq	'c~VH%tXv~58C~VckcjC~CqPi>^	~VyVHcVjCC~V^V
        'c~VH%ttX56		CqP		CqPd?^	VyVHcVj ;^Vy~tytVP
        +j~CVXt5:tjPHtqctXC$CcH%^C~[VCqPd@^%^C~[V ;^Vy~tytVP+j~CVXx~
        56		tjPHtqctXC$CcH%^C[V	d>^%^C~[V	CqP)VoCqP%bC~[V


 %tkV~1c\~Cctq

 "jjH~~VqHukV~^C}CjcXXt~^V+j5CV%jCcjjFVktVPX~tp^Vc~H~~Vq~CVHjCt^V
 qV+j5CV&jCC^VXc~Fcjjcq[yV~ctPCZV~3HuFV B

 				
		


 5CV8Vcq\4tjcN
 6CXXcjjFV~VcVcq[5CV*Vc[q^~t[^CqPcqt "yC~tX^Cy~vIV	]V~VC~V
 ytVqcCjH^Cq[Vt5CV'Vc[qCqP5CV4tjcH^CCXXCqcOcyCVF~cq[cr[XvC~PC^CckVC
 PVH~cEVPFVjt




                                                      95
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1304 Page 96 of 128




                                        96
Case 2:18-cv-00390-RMP             ECF No. 37-6         filed 03/01/19     PageID.1305 Page 97 of 128




 	



 ;0$A	
 A ,A8$A,77A0#A8$A!($#;,$A52327$#A82A2--)77)20A

 ;0$A	
;,?A A ;,)"A03;8A@!0A$A$>8$0#$#A

 ;,?A A $4;$78A8(8A2-.*77)20A9+$7A!8)21A20A352327$#A,A8$A,77A!0A$A$>8$0#$#A

 ;,?A !82$5A A *,,A$78*0'A;782-$5A28)%)!8*20A

 278A!82 $5A A >)78)0'A,A!;782-$67A-)'58$#A82A0$=A58$A8A8($A&)578A),,)0'A3$5)2#A%:$5A!82$5A
 28$A8(*7A-?A<5?A?A!;782/$5A

 



 
"""""""	"""" """
 """""""""!""""""
 "




                                                        97
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1306 Page 98 of 128




                               Exhibit 7

             Declaration of Kevin Nordt

            [Excerpts of some comments received in
                      opposition to RS 17]




                                        98
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1307 Page 99 of 128




                                        99
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1308 Page 100 of 128




                                        100
         Case 2:18-cv-00390-RMP               ECF No. 37-6           filed 03/01/19         PageID.1309 Page 101 of 128
Orlene Hahn

From:                       Michael Ages <michael@fortressblockchain.io>
Sent:                       Monday, August 13, 2018 1:28 PM
To:                         Randalynn Hovland; Dave Churchman; Diane Chestnut; Orlene Hahn; Kevin Nordt
Cc:                         'Eric'; 'Brian Snyder'; 'Steve Wood'; 'Aydin Kilic'; 'Paul Lum'
Subject:                    [possible spam] Proposal for Accommodations from Alliance of Grant County Emerging Industry Customers
Attachments:                Proposal for accommodations for existing emerging industry users.pdf



***Please take care when opening links, attachments or responding to this email as it originated outside of Grant.***


HelloRandiandOrlene,

PleasefindattachedadetailedproposalforaccommodationsfromtheAllianceofGrantCountyEmergingIndustrycustomers.
Canyoupleaseforwardtothecommissionersandstaff.

Thanksverymuchandbestregards,

MichaelAges
CTO
C:604Ͳ375Ͳ3214

PleaseVisitTheFortressInstitute


                                

FORTRESSBLOCKCHAINCORP.
Thisemailmaycontainconfidentialandprivilegedmaterialforthesoleuseoftheintendedrecipient(s).Anyreview,use,
distributionordisclosurebyothersisstrictlyprohibited.Ifyouhavereceivedthiscommunicationinerror,pleasenotifythe
senderimmediatelybyemailanddeletethemessageandanyfileattachmentsfromyourcomputer.





                                                                     101
                                                                      1
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1310 Page 102 of 128




                                        102
     Case 2:18-cv-00390-RMP               ECF No. 37-6           filed 03/01/19   PageID.1311 Page 103 of 128




From:                                Commissioners
Sent:                                Thursday, August 16, 2018 8:01 AM
To:                                  Bob Bernd; Bob Bernd (bnsbernd@gmail.com); Dale Walker; Dale Walker; Larry
                                     Schaapman; Terry Brewer; Thomas Flint; tom1flint@gmail.com; Dave Churchman;
                                     Jeffrey Bishop; Kevin Marshall; Kevin Nordt; Mitchell Delabarre; Randalynn Hovland;
                                     Tony Webb
Subject:                             FW: Errors in Rate 17 risk analysis
Attachments:                         signature.asc


FYI–thisistheemailthatKevinrespondedtolastnight.

From:JonathanToomim[mailto:j@toom.im]
Sent:Wednesday,August15,20186:56PM
To:Commissioners<Commissioners@gcpud.org>
Cc:DaveChurchman<Dchurchman@gcpud.org>;KevinNordt<Knordt@gcpud.org>
Subject:ErrorsinRate17riskanalysis

***Please take care when opening links, attachments or responding to this email as it originated
outside of Grant.***


Commissioners,

Although I mentioned this in my proposal document, I suspect it may have been overlooked due to the sheer
size of the document, so I would like to repeat it here.

There is at least one major error in the risk analysis calculations that were used to derive Rate 17.

I personally believe there are two serious errors and a few other smaller issues, but I'm only absolutely certain
that one of them is unquestionably an error. The second error I'm only 90% certain of.

I know exactly where in the spreadsheet these errors occur, and I know how to fix them.

The first error can be detected by dimensional analysis -- i.e., keeping careful track of the units in your
calculations. It isn't a question of definitions or motivations or anything like that. It's merely an issue that the
final number that the spreadsheet calculates does not have the units "$ per MWh of EI customer load", and yet it
is being added to other quantities that do have those units.

In order to correct this error, the calculation needs to apply a conversion factor to make it a "$/MWh of EI
customer load" value. With the values and assumptions used in this spreadsheet, that conversion factor would
be 1/30. In other words, the current spreadsheet overcharges for transmission costs by 30x. This one error
alone changes the final price for Rate 17B by $23.70/MWh. With this error corrected, the rate would drop from
$81/MWh to $48.10/MWh. This error alone causes a 67% overcharging on the all-in energy price.

The second error is in the Revenue Risk calculation. It is less clear-cut, and also not as large in magnitude, but it
causes the actual CoS margin to exceed the specified value. If the CoS margin were set to 0% (and the previous
error were fixed), then the computed customer price per MWh would be $34/MWh. Thus, $34/MWh should be
                                                                  1
                                                                 103
     Case 2:18-cv-00390-RMP           ECF No. 37-6      filed 03/01/19     PageID.1312 Page 104 of 128
the CoS according to this calculation. If you charge 31% more than the CoS, then the final price should end up
being $44.50. However, the spreadsheet disagrees; If the CoS margin is set to 31%, in the spreadsheet, then the
computed cost per MWh jumps 41% to $48/MWh.

The person who made this calculation has a rationale for why a margin of 31% should make it 41% more
expensive, but his rationale is simply wrong. Ultimately, his claim rests on the assumption that making less
profit than one had projected is a loss, and this is untrue. Losses come from spending more money than you
earn, not from earning less money than you projected. Losses can never exceed the amount of money you spent.

I learned of these errors last Wednesday. Kevin Nordt and Dave Churchman had arranged a workshop for me to
help me quantitatively understand the PUD's risks so that I could write up my own Rate 18 proposal. This
workshop was held by the two analysts responsible for the bulk of the risk analysis document. While I was able
to get the information I needed to finish my proposal, I couldn't help but notice these issues. Under normal
circumstances, I would just try to get them resolved directly with PUD staff first. However, the Commission's
planned vote on Rate 17 next meeting means that we don't have time for that, and the Commission needs to be
aware of the issues immediately.

The Commission should not approve Rate 17 under the false premise that it represents the cost of service. If the
Commission wishes to charge $80/MWh to EI customers, that is their prerogative. However, they will need to
describe it as a rate specified by the Cost of Service plus 138%.

I have tried to keep this email as brief as I can, so I have not gone into too much detail on the errors themselves.
If anyone wishes to know more, please let me know. I would be happy to meet with you to discuss the issues or
to explain them more by email.

- Jonathan Toomim




                                                         2
                                                        104
Case 2:18-cv-00390-RMP           ECF No. 37-6         filed 03/01/19     PageID.1313 Page 105 of 128



 This is for things such as lodging, meals, fuel, car rental, equipment rental, hardware store sales, etc. In
 any given year, that amount is over $20,000. I also have a huge support team of local contractors and
 have spent over $100,000 on them so far this past year as well. The total amount I have spent in your
 community this past year is $250,000 and I’m just 1 miner with 2 buildings. In addition to my expenses
 paid to the local community, I also donate hundreds of dollars each year to the local volunteer fire
 department to help those that have been burned out of their houses get back on their feet. This is the
 Bitcoin economy directly benefitting those that work and live in Grant County.

 One of my landlords is the Paul Lauzier Foundation. We have a long-term lease at this building and we
 don’t even have that much power there. The Paul Lauzier Foundation does a lot of non-profit work
 within Grant County. Every dollar I spend there goes directly back to the community in some form or
 another. There are parks in the county named for Paul Lauzier as you probably already know, and he
 has also set up a scholarship foundation and a charitable foundation. The primary source of the funds
 for those foundations is from rent income from various properties within Grant County.

 You are probably all aware of the importance of affordable, renewable electricity to a Bitcoin mining
 operation. Even a 1 cent increase in power rates will have a strong negative effect on the mining
 community. I know you have almost entirely thrown out the idea of a “grandfather” clause because of
 legal reasons, however there must be a better way to manage the influx of future power demand.
 Rather than punishing those that have already invested in your communities and have upstanding
 relationships with those in the community, there should be a solution to manage the future power
 demand without getting rid of the industry that is already present. By phasing in the power rate
 increases, it only delays miners from leaving your area. Eventually they will all be gone as soon as the
 power rate is too much and landlords in your area will be sitting on empty buildings.

 I’m here to support the local community as much as it supports my operation as well. If I can’t afford to
 pay my power bill and rent, then I will have to leave my buildings. That will have a detrimental effect to
 the county if all miners leave their buildings, and the landlords don’t have income to support
 themselves. At a time when one the largest employers in the county is laying off workers and
 threatening to leave within a year, I would think you would want the support of local Bitcoin miners
 helping within the community. If other Bitcoin miners don’t support their community like I do then
 maybe that’s where the main problem is. If the PUD is considering investing in large infrastructure
 improvements and also raising rates, then there will be no industry to help pay for that investment in
 the future. The smartest comment I heard from a commissioner was to put Bitcoin miners where the
 power is. That seems to be a win-win for everyone involved. The PUD would not need to install a large
 infrastructure, and the additional rate increase may be doable for new miners.


 Thank you for reading, I’m not in need of a response, just hoping to get my thoughts to you.

 Thank you,

 Mark Vargas
 Managing Member
 Mission Valley Mining, LLC
 missionvalleymining@gmail.com
 408-640-4802 cell/text




                                                      105
Case 2:18-cv-00390-RMP          ECF No. 37-6        filed 03/01/19     PageID.1314 Page 106 of 128



 commissioners@grantpud.org

 August 7, 2018

 Commissioners of Grant County PUD,

 I wanted to introduce myself to you and let you know my thoughts on the presentation regarding
 evolving industries that I attended on Tuesday July 31st. My name is Mark Vargas and I am majority
 managing member of Mission Valley Mining, LLC. I am based in Silicon Valley with mining operations in
 3 states. I have 2 locations in Moses Lake with a focus on Bitcoin mining as well as renting out space for
 others to mine as a colocation service. My partners and myself are very responsible people, we have full
 time jobs that support us and our families, and we have decided to take on the proposition of bitcoin
 mining as a side project. I started Bitcoin mining because I was fascinated with the technology and its
 ability to offer a decentralized solution to currency.

 I found it interesting that the presentation had such a negative slant towards Bitcoin and Bitcoin miners.
 I applaud the commission member who made a comment to detract from the dark web statement in the
 presentation. I don’t know how to access the dark web personally, and I wouldn’t have any interest in it
 in the first place. I use Bitcoin for such things as to pay rent, purchase equipment, exchange for US
 dollars to pay for ongoing expenses, and soon to be able to buy Starbucks coffee though a new venture
 with Starbucks and Microsoft that will allow conversion of “Bitcoin into US dollars, which can be used at
 Starbucks”, which was just announced a few days ago. There are many positive news items regarding
 Bitcoin that could have been included in the presentation such as adoption rate, market share in
 relation to other crypto currencies, businesses accepting bitcoin, and new Bitcoin core developments.

 The presentation included a quotation from Warren Buffett, who is the harshest critic of Bitcoin, and has
 called the cryptocurrency “probably rat poison squared”. Charlie Munger who is Warren Buffet’s
 business partner has said “Bitcoin is like trading freshly harvested baby brains”. The presenter couldn’t
 have found a more Bitcoin negative person to include in his presentation. The presentation stated that
 China banned bitcoin, the truth is that the State Administration of China has banned mining in their
 country, however they have also banned free speech and access to outside media, and at one time the
 country subsidized mining, which is why it was centralized there. Those largest miners from China have
 been looking for alternative locations and the largest companies opened locations in Canada, Iceland,
 and as of yesterday, Texas, at an abandoned Alcoa aluminum manufacturing plant that closed down 4
 years ago.

 I’m sure that there are other miners who, like me, have long-term leases with other building owners.
 Those owners live and work in your communities and spend their income from commercial building
 rentals back into the community. I have personally met with dozens of amazing people in your
 community with whom I have contracted for various tasks such as electrical upgrades, ventilation
 upgrades, framing, etc. I have also met with many building owners who welcome me as a business
 partner. I’ve had to turn down future building requests because of the unknown future electric rate
 issues.

 There was talk about the amount of workers necessary for a Bitcoin mining operation, however there
 was no discussion about how Bitcoin miners provide a real economic stimulus to the areas in which they
 are mining. In rent and electricity alone, I spend well over $125,000 every year. Every month that I
 travel to maintain my buildings and visit Moses Lake, outside money is injected into your community.



                                                    106
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1315 Page 107 of 128




                               Exhibit 8

              Declaration of Kevin Nordt




                                        107
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1316 Page 108 of 128




                                        108
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1317 Page 109 of 128




                                        109
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1318 Page 110 of 128




                               Exhibit 9

              Declaration of Kevin Nordt




                                        110
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1319 Page 111 of 128




                                        111
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1320 Page 112 of 128




                                        112
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1321 Page 113 of 128




                                        113
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1322 Page 114 of 128




                                        114
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1323 Page 115 of 128




                                        115
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1324 Page 116 of 128




                                        116
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1325 Page 117 of 128




                                        117
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1326 Page 118 of 128




                                        118
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1327 Page 119 of 128




                                        119
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1328 Page 120 of 128




                              Exhibit 10

              Declaration of Kevin Nordt




                                        120
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1329 Page 121 of 128




                                        121
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1330 Page 122 of 128




                                        122
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1331 Page 123 of 128




                                        123
Case 2:18-cv-00390-RMP   ECF No. 37-6   filed 03/01/19   PageID.1332 Page 124 of 128




                              Exhibit 11

              Declaration of Kevin Nordt




                                        124
Case 2:18-cv-00390-RMP             ECF No. 37-6             filed 03/01/19           PageID.1333 Page 125 of 128


                                                    AnnualElectricityPayment
        Company                                2018                 2019                                        Difference
CytlineTechnologyLLC            $355,345.80 $468,640.60 $113,294.80
WehashLLP                        $62,141.09 $81,621.98 $19,480.89
Telco214USInc                 $961,147.58 $1,254,406.64 $293,259.06
BlocktreePropertiesLLC          $91,282.80 $120,786.30 $29,503.49
CorsairInvestmentsLLC           $205,362.84 $269,717.76 $64,354.92
MIMLLC                           $359,199.65 $468,811.67 $109,612.02
Vargas,Mark                      $55,003.46 $73,144.53 $18,141.07
TotalPayments                   $2,089,483.22 $2,737,129.48 $647,646.26

                           Notes: 1.Loadinformation,bothpeakandconsumption,wereheldconstantover
                                  the4yearperiod.

                                  2.Year2018isbasedonRateSchedule7currentrateforthefullyear.
                                  3.Year2019isbasedontheimplementationofthefirstfullyearofRate
                                  Schedule17.
                                  4.Anyminimumchargewasignoredforacustomershuttingdowninmid
                                  year.




                                                            125
Case 2:18-cv-00390-RMP                                ECF No. 37-6                    filed 03/01/19                  PageID.1334 Page 126 of 128


          EffectiveDate BasicCharge        EnergyCharge1 MinCharge                    DemandCharge                          Above/Below200kW
                 4/1/2019 $5.00000 $0.05448 $ 5.00000 $Ͳ    Below


Rate17
                  4/1/2019 $500.00000 $0.02219 $Ͳ         $8.00000 Above




          EffectiveDate BasicCharge      EnergyCharge1 EnergyCharge2 DemandCharge                                  MinCharge
Rate7
                 4/1/2018 $148.32000 $0.02100 $ 0.01875 $4.96000 $ 148.32000




                                                                                      126
        The amounts listed below are based on financial
        dates, not usage.                                                                              2018 Metered Demand and Consumption of Major Customers                                                                                                    Cust Total kWh

        Mo/Yr of Use                                       Jan-18           Feb-18           Mar-18           Apr-18           May-18            Jun-18            Jul-18          Aug-18           Sep-18           Oct-18           Nov-18           Dec-18
        Cytline Technology LLC          kWh             1,096,200        1,209,840        1,123,120        1,037,840        1,159,400         1,055,660         987,400         1,132,920        1,006,700        1,060,000        1,262,300        1,201,240         13,332,620
                                        Mtr kW                633              626              629              621              599               588              545              572              576              637              650              651             19,349
                                        %PF                   300              300              300              300              300               300              300              300              300              300              300              300              3,598
                                        $ Billed   $    29,577.75    $   31,678.14    $   30,041.92 $      28,343.13 $      30,417.63 $       28,183.04 $      26,790.67 $      29,554.39 $      27,209.78 $      29,000.18 $      32,878.82 $      31,670.35 $       355,345.80
        Wehash LLP                      kWh             1,099,800        1,230,600              -                -                -                 -                -                -                -                -                -                -            2,330,400
                                        Mtr kW              1,821            1,793              -                -                -                 -                -                -                -                -                -                -                3,614
                                        %PF                   100              100                                                                                                                                                                                           200
                                        $ Billed   $    29,914.23    $   32,226.86    $         -      $         -      $         -      $          -      $         -      $         -      $         -      $         -      $         -      $         -      $     62,141.09
        Telco 214 US Inc                kWh             3,624,880        3,074,560        3,324,360        2,967,640        3,013,200         3,465,720        3,010,360        2,766,000        3,182,680        2,926,520        2,733,840        2,887,080         36,976,840
                                        Mtr kW              3,888            3,884            3,843            3,733            3,817             3,827            3,734            3,615            3,515            3,604            3,570            3,342             44,372
                                        %PF                   200              200              200              200              200               200              200              200              200              200              200              200              2,397
                                        $ Billed   $    91,059.71    $   80,792.00    $   85,202.55    $   77,997.02    $   79,520.28    $    88,190.33    $   79,160.90    $   73,919.86    $   81,241.38    $   76,775.06    $   72,869.08    $   74,419.39    $    961,147.58
        Blocktree Properties LLC        kWh               256,320          223,840          267,040          260,000          284,640           327,200          303,200          284,960          330,240          278,080          275,680          311,200          3,402,400
                                        Mtr kW                352              348              380              416              430               436              430              434              441              429              407              409              4,911
                                        %PF                   100              100              100              100              100               100              100              100              100              100              100              100              1,200
                                        $ Billed   $     6,814.33    $    6,181.52    $    7,151.83    $    7,201.56    $    7,728.64    $     8,556.00    $    8,078.22    $    7,754.48    $    8,639.98    $    7,601.67    $    7,447.94    $    8,126.64    $     91,282.80
                                                                                                                                                                                                                                                                                    Case 2:18-cv-00390-RMP




        Corsair Investments LLC         kWh               538,800          476,400          546,900          635,400          704,100           715,200          768,000          656,700          700,200          693,000          656,700          666,300          7,757,700
                                        Mtr kW                796              932              919              968            1,018             1,011              849            1,034              996              974              974              974             11,447
                                        %PF                   100              100              100              100              100               100              100              100              100              100              100              100              1,200
                                        $ Billed   $    14,312.47    $   13,813.56    $   15,074.43    $   16,977.83    $   18,512.97    $    18,686.87    $   18,871.86    $   17,704.57    $   18,328.24    $   18,086.11    $   17,406.97    $   17,586.97    $    205,362.84
        MIM LLC*                        kWh             1,172,400        1,172,400        1,172,400        1,172,400        1,172,400         1,172,400        1,172,400        1,172,400        1,172,400        1,172,400        1,172,400        1,172,400         14,068,800
                                        Mtr kW              1,550            1,550            1,550            1,550            1,550             1,550            1,550            1,550            1,550            1,550            1,550            1,550             18,605
                                        %PF                   100              100              100              100              100               100              100              100              100              100              100              100              1,200
                                        $ Billed   $    29,933.30    $   29,933.30    $   29,933.30    $   29,933.30    $   29,933.30    $    29,933.30    $   29,933.30    $   29,933.30    $   29,933.30    $   29,933.30    $   29,933.30    $   29,933.30    $    359,199.65
        Vargas, Mark*                   kWh               171,040          171,040          171,040          171,040          171,040           171,040          171,040          171,040          171,040          171,040          171,040          171,040          2,052,480
                                        Mtr kW                225              225              225              225              225               225              225              225              225              225              225              225              2,700
                                        %PF                   100              100              100              100              100               100              100              100              100              100              100              100              1,197
                                        $ Billed   $     4,583.62    $    4,583.62    $    4,583.62    $    4,583.62    $    4,583.62    $     4,583.62    $    4,583.62    $    4,583.62    $    4,583.62    $    4,583.62    $    4,583.62    $    4,583.62    $     55,003.46
                                                                                                                                                                                                                                                                                    ECF No. 37-6




        Total kWh                                        7,959,440        7,558,680        6,604,860        6,244,320        6,504,780         6,907,220        6,412,400        6,184,020        6,563,260        6,301,040        6,271,960        6,409,260         79,921,240
        Total $ Billed                                   $206,195         $199,209         $171,988         $165,036         $170,696          $178,133         $167,419         $163,450         $169,936         $165,980         $165,120         $166,320          $2,089,483

*MonthlyconsumptionassumedtobeconstantDecember2018amount
**January,February,&Marcharecalculatedwith2019rates
***Minimumchargesareignored
                                                                                                                                                                                                                                                                                    filed 03/01/19
                                                                                                                                                                                                                                                                                    PageID.1335 Page 127 of 128




                                                                                                                                             127
        The amounts listed below are based on financial
        dates, not usage.                                                                                   2019 Metered Demand and Consumption of Major Customers                                                                                                         Cust Total kWh
                                                                   31               28                31              30           31            30           31                               31                30                31               30               31
        Mo/Yr of Use                                        Jan-19              Feb-19            Mar-19            Apr-19            May-19            Jun-19             Jul-19          Aug-19            Sep-19            Oct-19           Nov-19           Dec-19               Jan-20
        Cytline Technology LLC           kWh             1,096,200           1,209,840         1,123,120         1,037,840         1,159,400         1,055,660          987,400         1,132,920         1,006,700         1,060,000        1,262,300        1,201,240          13,332,620
                                         Mtr kW                633                 626               629               621               599               588               545              572               576               637              650              651              19,349
                                         %PF                   300                 300               300               300               300               300               300              300               300               300              300              300                3,598
                                         $ Billed   $    39,117.48      $    41,590.19    $    39,649.39 $       37,596.07 $       39,963.25 $       37,194.38 $       35,498.25 $      38,784.13 $       36,018.83 $       38,477.40 $      43,104.36 $      41,646.88 $        468,640.60
        Wehash LLP                       kWh             1,099,800           1,230,600                                                                                                                                                                                            2,330,400
                                         Mtr kW              1,821               1,793                                                                                                                                                                                                 3,614   0    1821
                                         %PF                   100                 100                                                                                                                                                                                                   200
                                         $ Billed   $    39,472.56      $    42,149.41    $           -     $           -     $           -     $           -     $           -     $          -     $           -     $           -     $          -     $          -     $      81,621.98
        Telco 214 US Inc                 kWh             3,624,880           3,074,560         3,324,360         2,967,640         3,013,200         3,465,720         3,010,360        2,766,000         3,182,680         2,926,520        2,733,840        2,887,080          36,976,840
                                         Mtr kW              3,888               3,884             3,843             3,733             3,817             3,827             3,734            3,615             3,515             3,604            3,570            3,342              44,372
                                         %PF                   200                 200               200               200               200               200               200              200               200               200              200              200                2,397
                                         $ Billed   $   117,841.85      $   105,712.17    $   110,814.59    $   102,065.05    $   104,155.07    $   114,495.37    $   103,598.29    $   97,112.58    $   105,566.39    $   100,425.24    $   95,676.71    $   96,943.35    $   1,254,406.64
        Blocktree Properties LLC         kWh               256,320             223,840           267,040           260,000           284,640           327,200           303,200          284,960           330,240           278,080          275,680          311,200           3,402,400
                                         Mtr kW                352                 348               380               416               430               436               430              434               441               429              407              409                4,911   0   440.96
                                         %PF                   100                 100               100               100               100               100               100              100               100               100              100              100                1,200
                                         $ Billed   $     9,006.30      $     8,247.17    $     9,464.34    $     9,601.24    $    10,252.96    $    11,244.73    $    10,667.37    $   10,292.06    $    11,355.71    $    10,101.00    $    9,872.38    $   10,681.05    $     120,786.30
        Corsair Investments LLC          kWh               538,800             476,400           546,900           635,400           704,100           715,200           768,000          656,700           700,200           693,000          656,700          666,300           7,757,700
                                                                                                                                                                                                                                                                                                            Case 2:18-cv-00390-RMP




                                         Mtr kW                796                 932               919               968             1,018             1,011               849            1,034               996               974              974              974              11,447    0   1034.4
                                         %PF                   100                 100               100               100               100               100               100              100               100               100              100              100                1,200
                                         $ Billed   $    18,825.57      $    18,523.32    $    19,989.31    $    22,346.73    $    24,269.58    $    24,460.69    $    24,333.92    $   23,347.37    $    24,003.04    $    23,670.47    $   22,867.37    $   23,080.40    $     269,717.76
        MIM LLC*                         kWh             1,172,400           1,172,400         1,172,400         1,172,400         1,172,400         1,172,400         1,172,400        1,172,400         1,172,400         1,172,400        1,172,400        1,172,400          14,068,800
                                         Mtr kW              1,550               1,550             1,550             1,550             1,550             1,550             1,550            1,550             1,550             1,550            1,550            1,550              18,600
                                         %PF                   100                 100               100               100               100               100               100              100               100               100              100              100                1,200
                                         $ Billed   $    39,070.56      $    39,055.56    $    39,070.56    $    39,065.56    $    39,070.56    $    39,065.56    $    39,070.56    $   39,070.56    $    39,065.56    $    39,070.56    $   39,065.56    $   39,070.56    $     468,811.67
        Vargas, Mark*                    kWh               171,040             171,040           171,040           171,040           171,040           171,040           171,040          171,040           171,040           171,040          171,040          171,040           2,052,480
                                         Mtr kW                225                 225               225               225               225               225               225              225               225               225              225              225                2,700   0     225
                                         %PF                   100                 100               100               100               100               100               100              100               100               100              100              100                1,197
                                         $ Billed   $     6,095.38      $     6,095.38    $     6,095.38    $     6,095.38    $     6,095.38    $     6,095.38    $     6,095.38    $    6,095.38    $     6,095.38    $     6,095.38    $    6,095.38    $    6,095.38    $      73,144.53
        Total kWh                                         7,959,440           7,558,680         6,604,860         6,244,320         6,504,780         6,907,220         6,412,400        6,184,020         6,563,260         6,301,040        6,271,960        6,409,260          79,921,240
        Total $ Billed                                    $269,430            $261,373          $225,084          $216,770          $223,807          $232,556          $219,264         $214,702          $222,105          $217,840         $216,682         $217,518           $2,737,129
                                                                                                                                                                                                                                                                                                            ECF No. 37-6




*MonthlyconsumptionassumedtobeconstantDecember2018amount
**January,February,&Marcharecalculatedwith2019rates
***Minimumchargesareignored
                                                                                                                                                                                                                                                                                                            filed 03/01/19
                                                                                                                                                                                                                                                                                                            PageID.1336 Page 128 of 128




                                                                                                                                                        128
